[plainsmodification0713001.jpg]
NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OF THE FOLLOWING INFORMATION FROM THIS INSTRUMENT BEFORE IT IS FILED
FOR RECORD IN THE PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER’S
LICENSE NUMBER. THIRD MODIFICATION, RENEWAL AND EXTENSION OF PROMISSORY NOTE AND
DEED OF TRUST LIENS THE STATE OF TEXAS § § COUNTY OF BEXAR § This Modification,
Renewal and Extension of Promissory Note and Deed of Trust Liens (the
“Agreement”) is entered into by and between PLAINSCAPITAL BANK whose address is
70 NE Loop 410, Suite 100, San Antonio, Texas 78216 (“Lender”), and ABRAXAS
PROPERTIES INCORPORATED, a Texas corporation and ABRAXAS PETROLEUM CORPORATION,
a Nevada corporation, as Borrower (hereinafter collectively called "Borrower"),
whose address is 18803 Meisner Dr., San Antonio, Texas 78258. W I T N E S S E T
H: A. Borrower executed and delivered that certain Promissory Note dated
November 13, 2008, in the original principal amount of FIVE MILLION THREE
HUNDRED EIGHTY-FIVE THOUSAND AND NO/100 DOLLARS ($5,385,000.00), payable to the
order of Lender (the “Note”) which Note was secured by: (i) a Deed of Trust,
Security Agreement and Financing Statement of even date therewith executed by
Borrower filed of record in Document No. 20080246078, Official Public Records of
Real Property of Bexar County, Texas (the “Deed of Trust”) covering the real and
personal property described on Exhibit “A” attached hereto and made a part
hereof (“the Property”). B. Said Note and Deed of Trust Liens having been
previously modified by that one certain Modification, Renewal and Extension of
Promissory Note and Deed of Trust Liens dated to be effective December 1, 2011
and filed of record in Document No. 20110205939, Official Public Records of Real
Property of Bexar County, Texas. C. Said Note and Deed of Trust Liens having
been previously modified by that one certain Second Modification, Renewal and
Extension of Promissory Note and Deed of Trust Liens dated to be effective March
13, 2013 and filed of record in Document No. 20130068021, Official Public
Records of Real Property of Bexar County, Texas. D. Borrower has requested that
Lender modify certain provisions of the Note, as hereinafter provided, and in
consideration thereof Borrower has made certain agreements with Lender as
hereinafter more fully set forth. E. Lender has agreed to such requests, subject
to the terms and conditions set forth herein. NOW, THEREFORE, for and in
consideration of Ten and No/100 Dollars ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which are hereby



--------------------------------------------------------------------------------



 
[plainsmodification0713002.jpg]
2 acknowledged and agreed, Borrower and Lender hereby agree as follows: 1.
Acknowledgment of Outstanding Balance of Note. The parties hereto acknowledge
that the outstanding principal balance of the Note is FOUR MILLION SIX HUNDRED
THIRTY- EIGHT THOUSAND SEVEN HUNDRED TWENTY-SEVEN AND 06/100 DOLLARS
($4,638,727.06). 2. Maturity Date: The Maturity Date under the Note is July 13,
2023 (the “Maturity Date”). 3. Annual Interest Rate on Unpaid Principal from
Date: Until July 13, 2018, the Note shall bear interest, except on past due
sums, at a per annum rate equal to the lesser of FOUR AND ONE-QUARTER OF ONE
PERCENT (4.25%) fixed, or the Maximum Lawful Rate (as hereinafter defined)
permitted by applicable law. Beginning August 13, 2018 and thereafter during the
term hereof, the Note, the interest rate shall adjust to the then current Prime
Rate plus ONE PERCENT (1.0%), floating, or the Maximum Lawful Rate permitted by
applicable law, provided however that the interest rate shall never be less than
FOUR AND ONE-QUARTER OF ONE PERCENT (4.25%) per annum, nor more than SEVEN AND
ONE-QUARTER OF ONE PERCENT (7.25%) per annum. Interest shall be calculated on
the basis of a three hundred sixty (360) day year and the actual number of days
elapsed (including the first day, but excluding the last day), unless such rate
would result in a usurious rate, in which case, interest shall be calculated on
the basis of three hundred sixty-five (365) or three hundred sixty-six (366)
days, as appropriate. "Prime Rate" as used herein shall mean the rate of
interest publicly announced as the prime lending rate on corporate loans at
large U.S. money center commercial banks, as published on the each business day
in the Southwest Edition of the Wall Street Journal. In the event that the Wall
Street Journal ceases to be published or ceases to publish such prime rate, then
the "Prime Rate" shall thereafter be the prime rate published or announced each
business day in the largest newspaper of general circulation in San Antonio,
Texas. Without notice to the Borrower or any other person, the Prime Rate shall
automatically fluctuate. It is expressly agreed and understood that the Prime
Rate is an index chosen by Lender as a general reference rate of interest,
taking into account such factors as Lender may deem appropriate, it being
understood that many of Lender's commercial or other loans are priced in
relation to the Prime Rate, that the use of the Prime Rate is not to be
construed as a warranty or representation that such rate is more favorable than
another rate or index, that rates on other loans or credit facilities may be
based on indices other than on the Prime Rate, or that rates on loans to others
may be made below the Prime Rate. 4. Annual Interest Rate on Matured, Unpaid
Amounts: All past due sums, including principal and interest of this Note,
whether due as the result of acceleration of maturity or otherwise, shall bear
interest at the Maximum Lawful Rate, or if applicable law shall not provide for
a Maximum Lawful Rate, at a rate per annum equal to the eighteen percent (18.0%)
from the date the payment thereof shall have become due until the same have been
fully discharged by payment. In addition, Lender may charge and collect a late
fee of five percent (5.0%) of any scheduled installment that is ten (10) days
past due, except for the payment due at maturity. 5. Modification of Payments.
From and after the effective date of this Agreement, principal and interest
shall be due and payable under the Note as follows: Principal and accrued
interest payments in the amount of THIRTY-FOUR THOUSAND THREE HUNDRED
FIFTY-THREE AND 89/100 DOLLARS ($34,353.89) each, are due and



--------------------------------------------------------------------------------



 
[plainsmodification0713003.jpg]
3 payable monthly beginning on or before one month after the effective date
hereof and continuing regularly and monthly thereafter on the same day of each
month until July 13, 2018. Borrower acknowledges that the initial payment amount
has been computed based on the annual interest rate in effect on the date hereof
amortized over a period of one hundred eighty- four (184) months. Beginning
August 13, 2018, the monthly principal and accrued interest payments will adjust
based on the interest rate in effect on that date, based on the same one hundred
eighty-four (184) month amortization, and will be due and payable monthly on the
same day of each month until July 13, 2023 (the “Maturity Date”). At that time,
the entire amount of principal and accrued interest remaining unpaid will be
payable. Interest will be calculated on the unpaid principal to the date of each
payment made. Payments will be credited first to accrued unpaid interest and
then to reduction of principal. 6. Usury. No provisions of this Agreement or the
Note or any instrument evidencing or securing the Note, or otherwise relating to
the indebtedness evidenced by the Note, shall require the payment or permit the
collection, application or receipt of interest in excess of the maximum
permitted by applicable state or federal law. If any excess of interest in such
respect is herein or in any such other instrument provided for, or shall be
adjudicated to be so provided for herein or in any such instrument, the
provisions of this paragraph shall govern and neither Borrower nor any endorsers
of the Note nor their respective heirs or personal representatives shall be
obligated to pay the amount of such interest to the extent it is in excess of
the amount permitted by applicable law. It is expressly stipulated and agreed to
be the intent of Borrower and Lender to at all times comply with the usury and
other laws relating to the Note, the Deed of Trust, and any subsequent
revisions, repeals or judicial interpretations thereof; to the extent applicable
thereto. In the event Lender or other holder of the Note ever receives, collects
or applies as interest any such excess, such amount which would be excessive
interest shall be applied to the reduction of the unpaid principal balance of
the Note, and, if upon such application the principal balance of the Note is
paid in full, any remaining excess shall be forthwith paid to Borrower and the
provisions of the Note or the Deed of Trust shall immediately be deemed reformed
and the amounts thereafter collectable thereunder reduced, without the necessity
of execution of any new document, so as to comply with the then applicable law,
but so as to permit the recovery of the fullest amount otherwise called for
thereunder. In determining whether or not the interest paid or payable under any
specific contingency exceeds the maximum interest allowed to be charged by
applicable law, Borrower and Lender or other holder hereof shall, to the maximum
extent permitted under applicable law, amortize, prorate, allocate and spread
the total amount of interest throughout the entire term of the Note so that the
amount or rate of interest charged for any and all periods of time during the
term of the Note is to the greatest extent possible less than the maximum amount
or rate of interest allowed to be charged by law during the relevant period of
time. Notwithstanding any of the foregoing, if at any time applicable laws shall
be changed so as to permit a higher rate or amount of interest to be charged
than that permitted prior to such change, then unless prohibited by law,
references in the Note to “applicable law” for purposes of determining the
maximum interest or rate of interest that can be charged shall be deemed to
refer to such applicable law as so amended to allow the greater amount or rate
of interest. 7. Release and Waiver of Usury Claims. In consideration of the
benefits received by Borrower hereunder, Borrower hereby waives, releases and
terminates all claims, or right to claim, whether known or unknown, that Lender
has charged, collected or received usurious interest under the Note or the Deed
of Trust and hereby waives and releases any right or power to bring any claim
against Lender for usury or to pursue any cause of action against Lender based
on any claim or usury.



--------------------------------------------------------------------------------



 
[plainsmodification0713004.jpg]
4 8. Reaffirmation of Representations, Etc. Borrower hereby reaffirms to Lender
each of the representations, warranties, covenants and agreements of Borrower
set forth in the Note and the Deed of Trust. 9. Federal Small Business
Certification. Borrower represents, warrants and certifies, that none of the
principals of Borrower or Borrower’s affiliates have been convicted of, or
pleaded nolo contender to, any offense covered by 42 U.S.C. §16911(7). For
purposes of this subsection, the term “principal” means: (a) with respect to a
sole proprietorship, the proprietor; (b) with respect to a partnership, each
managing partner and each partner who is a natural person and holds a twenty
percent (20.00%) or more ownership interest in the partnership; and (c) with
respect to a corporation, limited liability company, association or development
company, each director, each of the five most highly compensated executives or
officers of the entity, and each natural person who is a direct or indirect
holder of twenty percent (20.00%) or more of the ownership stock or stock
equivalent of the entity. 10. Enforceable Obligations. Borrower hereby ratifies,
affirms, reaffirms, acknowledges, confirms and agrees that the Note represents a
valid and enforceable obligation of Borrower, and Borrower further acknowledges
that there are no existing claims, defenses, personal or otherwise, or rights of
setoff whatsoever with respect to the Note, and Borrower further acknowledges
and represents that no event has occurred and no condition exists which would
constitute a default under the Note, the Deed of Trust, or this Agreement,
either with or without notice or lapse of time, or both. 11. No Release of
Liens. This Agreement in no way acts as a release or relinquishment of the
liens, security interests and rights (the “Liens”) created or evidenced by the
Deed of Trust. The Liens are hereby ratified and confirmed by Borrower in all
respects and are hereby renewed and extended to secure (i) the principal amount
of the Note, (ii) all interest, charges and other sums payable with respect
thereto, and (iii) the performance of all other obligations under the Deed of
Trust. 12. Additional Modifications. Notwithstanding anything to the contrary
contained herein or inferred hereby or in any other instrument executed by
Borrower or in any other action or conduct undertaken by Borrower on or before
the date hereof, the agreements, covenants and provisions contained herein shall
constitute the only evidence of Lender’s consent to modify the terms and
provisions of the Note, No express or implied consent to any further
modifications involving any of the matters set forth in this Agreement or
otherwise, shall be inferred or implied from Lender’s execution of this
Agreement. Further, Lender’s execution of this Agreement shall not constitute a
waiver (either express or implied) of the requirement that any further
modifications of the Note shall require the express written approval of Lender,
no such approval (either express or implied) having been given as of the date
hereof. 13. Miscellaneous. (a) As modified hereby, the provisions of the Note
and the Deed of Trust shall continue in full force and effect, and the Borrower
acknowledges and reaffirms its liability to Lender thereunder. In the event of
any inconsistency between this Agreement and the terms of the Note, or the Deed
of Trust, this Agreement shall govern. (b) Borrower hereby agrees to pay all
costs and expenses incurred by Lender in



--------------------------------------------------------------------------------



 
[plainsmodification0713005.jpg]
5 connection with the execution and administration of this Agreement and the
modification of the Note including, but not limited to, all appraisal costs,
title insurance costs, legal fees incurred by Lender and filing fees. (c) Any
default by Borrower in the performance of its obligations herein contained shall
constitute a default under the Note and the Deed of Trust and shall allow Lender
to exercise all of its remedies set forth in the Note and the Deed of Trust. (d)
Lender does not, by its execution of this Agreement, waive any rights it may
have against any person not a party thereto. (e) Borrower hereby acknowledges
and agrees that the present unpaid principal balance of the Note, and any future
advances of principal drawn off of the Note by Borrower, if any, together with
accrued but unpaid interest thereon at the rate provided for in the Note, is due
and payable upon the terms and conditions set forth in this Agreement and that
Lender is under no obligation to refinance the Note or further modify the
Maturity Date. (f) In case any of the provisions of this Agreement shall for any
reason be held to be invalid, illegal or unenforceable, such invalidity,
illegality or unenforceability shall not affect any other provision hereof, and
this Agreement shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein. (g) This Agreement, the Deed of Trust
and all other documents and instruments executed in connection with the Note
shall be governed and construed according to the laws of the State of Texas and
the applicable laws of the United States. (h) This Agreement shall be binding
upon and inure to the benefit of Lender, Borrower and their respective heirs and
legal representatives. (i) Borrower hereby acknowledges and agrees that it has
entered into this Agreement of its own free will and accord and in accordance
with its own judgment after advice of its own legal counsel, and states that it
has not been induced to enter into this Agreement by any statement, act or
representation of any kind or character on the part of the parties hereto,
except as expressly set forth in this Agreement. (j) This Agreement may be
executed in multiple counterparts, each of which shall constitute an original
instrument, but all of which shall constitute one and the same agreement. (k)
All other terms, conditions and provisions of the Note and the Deed of Trust
shall remain in full force and effect as of the date thereof. NOTICE TO OBLIGOR
THIS WRITTEN LOAN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.



--------------------------------------------------------------------------------



 
[plainsmodification0713006.jpg]
6 THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. THIS LOAN IS
PAYABLE IN FULL AT MATURITY. YOU MUST REPAY THE ENTIRE PRINCIPAL BALANCE OF THE
LOAN AND UNPAID INTEREST THEN DUE. THE LENDER IS UNDER NO OBLIGATION TO
REFINANCE THE LOAN AT THAT TIME. YOU WILL, THEREFORE, BE REQUIRED TO MAKE
PAYMENT OUT OF OTHER ASSETS THAT YOU MAY OWN, OR YOU WILL HAVE TO FIND A LENDER,
WHICH MAY BE THE LENDER YOU HAVE THIS LOAN WITH, WILLING TO LEND YOU THE MONEY.
IF YOU REFINANCE THIS LOAN AT MATURITY, YOU MAY HAVE TO PAY SOME OR ALL OF THE
CLOSING COSTS NORMALLY ASSOCIATED WITH A NEW LOAN EVEN IF YOU OBTAIN REFINANCING
FROM THE SAME LENDER. EXECUTED this the ___ day of July, 2013 to be effective
July 13, 2013. BORROWER: ABRAXAS PROPERTIES INCORPORATED, a Texas corporation
By:__________________________________ ROBERT L.G. WATSON, President ABRAXAS
PETROLEUM CORPORATION, a Nevada corporation
By:__________________________________ ROBERT L.G. WATSON, President LENDER:
PLAINSCAPITAL BANK By:_______________________________ Printed
Name:______________________ Title:______________________________



--------------------------------------------------------------------------------



 
[plainsmodification0713007.jpg]
7 STATE OF TEXAS § § COUNTY OF BEXAR § On _________________________, 2013,
before me personally appeared ROBERT L.G. WATSON, personally known to me (or
proved to me on the basis of satisfactory evidence) to be the person whose name
is subscribed to the within instrument and acknowledged to me that he/she
executed the same in his/her authorized capacity, and that by his/her signature
on the instrument the person, or the entity upon behalf of which the person
acted, executed the instrument. Witness my hand and official seal.
___________________________________ Notary Public in and for the State of Texas
STATE OF TEXAS § § COUNTY OF BEXAR § On _________________________, 2013, before
me personally appeared _______________________, of PLAINSCAPITAL BANK,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person whose name is subscribed to the within instrument and
acknowledged to me that he/she executed the same in his/her authorized capacity,
and that by his/her signature on the instrument the person, or the entity upon
behalf of which the person acted, executed the instrument. Witness my hand and
official seal. ___________________________________ Notary Public in and for the
State of Texas AFTER RECORDING RETURN TO: PREPARED IN THE LAW OFFICE OF:
PLAINSCAPITAL BANK FLUME LAW FIRM, LLP 70 NE LOOP 410, SUITE 100 1020 N.E. LOOP
410, SUITE 200 SAN ANTONIO, TEXAS 78216 SAN ANTONIO, TEXAS 78209



--------------------------------------------------------------------------------



 
[plainsmodification0713008.jpg]
8 EXHIBIT “A” (a) The premises described as: LOTS 3 AND 4, BLOCK 7, NEW CITY
BLOCK 17606, CREEKSIDE@CONCORD PARK (PLANNED UNIT DEVELOPMENT), IN THE CITY OF
SAN ANTONIO, BEXAR COUNTY, TEXAS, ACCORDING TO PLAT THEREOF RECORDED IN VOLUME
9562, PAGE(S) 156-157, DEED AND PLAT RECORDS OF BEXAR COUNTY, TEXAS, together
with all of the easements, rights of way, privileges, liberties, hereditaments,
strips and gores, streets, alleys, passages, ways, waters, watercourses, rights
and appurtenances thereunto belonging or appertaining, and all of the estate,
right, title, interest, claim or demand whatsoever of the Borrower thereunder
and in the streets and ways adjacent thereto, either in law or in equity
(collectively, the "Land"); (b) The structures or buildings, and all additions
and improvements thereto, now or hereafter erected upon the Land, including all
building materials and Fixtures (hereinafter defined) now or hereafter forming a
part of said structures or buildings, or delivered to the Land and intended to
be installed in such structures or buildings (collectively, the "Improvements");
(c) All systems, devices, machinery, apparatus, equipment, fittings, appliances
and fixtures of every kind and nature whatsoever owned by the Borrower, now or
hereafter located on the Land or the Improvements, including, but not limited
to, all electrical, anti-pollution, heating, lighting, laundry, incinerating,
power, air-conditioning, plumbing, lifting, cleaning, fire prevention, fire
extinguishing, refrigerating, ventilating, communication, garage and cooking
systems, devices, machinery, apparatus, equipment, fittings, appliances and
fixtures, and all engines, pipes, pumps, tanks, motors, conduits, ducts,
compressors and switchboards, and all storm doors and windows, dishwashers,
attached cabinets and partitions not included in the Improvements, but excluding
any such systems, devices, machinery, apparatus, equipment, fittings, appliances
and fixtures belonging to any tenant of the Land or Improvements unless they are
necessary to the operation of the Improvements (collectively, the "Fixtures");
(d) All articles of personal property of every kind and nature whatsoever owned
by the Borrower, including, but not limited to, all inventory, equipment,
furniture, shades, awnings, beds, screens, and carpets, now or hereafter affixed
to, attached to, placed upon, used or usable in any way in connection with the
use, enjoyment, occupancy or operation (including the planning, development and
financing) of the Land or Improvements, but excluding any such articles of
personal property belonging to any tenant of the Land or Improvements unless it
is necessary to the operation of the Improvements (collectively, the "Personal
Property"); (e) All leases of the Land, Improvements and Personal Property, or
any part thereof, now or hereafter entered into, and all right, title and
interest of the Borrower thereunder, including cash or securities deposited
thereunder to secure performance by the tenants of their obligations, and,
including further, the right to receive and collect the rents thereunder
(collectively, the "Leases"); (f) All revenues, income, rents, issues and
profits of any of the Land, Improvements, Personal Property or Leases
(collectively, the "Rents"); (g) All proceeds from the conversion, whether
voluntary or involuntary, of any part of the Land, Improvements or Personal
Property into cash or liquidated claims, including insurance proceeds, insurance
premium refunds and condemnation awards (collectively, the "Conversion
Proceeds");



--------------------------------------------------------------------------------



 
[plainsmodification0713009.jpg]
9 (h) All contracts and subcontracts relating to the Land or Improvements and
all permits, licenses, franchises, certificates and other rights and privileges
obtained in connection with the Land or Improvements (collectively, the
"Contracts"); (i) All funds, accounts, accounts receivable, contract rights,
instruments, documents, general intangibles (including fictitious, trade and
other names, trademarks and symbols used in connection with the Land or
Improvements, whether registered or not), and notes and chattel paper arising
from or by virtue of any transaction relating to the Land or Improvements
(collectively, the "Intangibles"); and (j) Any and all proceeds of every kind or
character now owned or hereafter arising from or by virtue of any of the
Property herein described.



--------------------------------------------------------------------------------



 